          Case 1:20-cr-00236-NONE-SKO Document 22 Filed 02/08/21 Page 1 of 3




 1 McGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:20-CR-00236-NONE-SKO

12                                 Plaintiff,

13                                                       STIPULATION BETWEEN THE UNITED
                                                         STATES AND GUARDIAN AD LITEM
14                          v.                           REGARDING PRODUCTION OF PROTECTED
                                                         INFORMATION; PROTECTIVE ORDER RE:
15                                                       SAME

16   ANTHONY RODRIGUEZ,

17                                 Defendant.

18
19

20          WHEREAS, the discovery in this case contains private personal information regarding third
21 parties and alleged victims, including but not limited to their names, dates of birth, physical descriptions,

22 telephone numbers and/or residential addresses (“Protected Information”); and

23          WHEREAS, it is desirable to avoid both the necessity of large scale redactions and the
24 unauthorized disclosure or dissemination of this information to anyone not authorized to receive

25 discovery in this matter; and
26          WHEREAS the government and defense counsel previously agreed that entry of a stipulated
27 protective order is appropriate in this case,

28                                                       1
           Case 1:20-cr-00236-NONE-SKO Document 22 Filed 02/08/21 Page 2 of 3




 1          THEREFORE, DAVID M. MEYERS, appointed guardian ad litem (Dkt. No. 20), and the United

 2 States of America, by and through its counsel of record, hereby agree and stipulate as follows:

 3          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 4 Criminal Procedure, and its general supervisory authority.

 5          2.      This Order pertains to all discovery provided to or made available to DAVID M. MEYERS

 6 in his role as guardian ad litem in this case (hereafter, collectively known as “the discovery”).

 7          3.      By signing this Stipulation and Protective Order, DAVID M. MEYERS agrees not to share

 8 any documents or other information that contain Protected Information with anyone other than attorneys,
 9 designated investigators, designated experts, designated social workers, and other support staff of

10 Dependency Legal Services as required to meet his obligations as guardian ad litem in this case.

11          4.      The discovery and information therein may be used only in connection with DAVID M.

12 MEYERS’ advocate role as guardian ad litem in this case and for no other purpose. The discovery is now

13 and will forever remain the property of the United States of America (“Government”). DAVID M.

14 MEYERS will return the discovery to the Government or alternatively destroy the material at the

15 conclusion of his representation.

16          5.      DAVID M. MEYERS will store the discovery in a secure place and will use reasonable

17 care to ensure that it is not disclosed to third persons in violation of this agreement.

18 ///
19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28                                                        2
          Case 1:20-cr-00236-NONE-SKO Document 22 Filed 02/08/21 Page 3 of 3




 1          6.      DAVID M. MEYERS shall be responsible for advising his employees and members of his

 2 team of the contents of this Stipulation and Order and make his best efforts to ensure compliance with the

 3 order.

 4 IT IS SO STIPULATED.

 5

 6 Dated: February 4, 2021                       By:    /s/ David M. Meyers
                                                        David M. Meyers
 7                                                      Guardian ad Litem

 8 Dated: February 4, 2021                              McGREGOR W. SCOTT
                                                        United States Attorney
 9

10                                               By:    /s/ Laura D. Withers
                                                        Laura D. Withers
11                                                      Assistant U.S. Attorney

12
     IT IS SO ORDERED.
13

14 Dated:        February 5, 2021                               /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                      3
